                                              Case 3:21-cv-00176-RFB-CLB Document 55 Filed 05/07/21 Page 1 of 6




                                         1   Margaret A. McLetchie, Nevada Bar No. 10931
                                             Alina M. Shell, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                             Email: maggie@nvlitigation.com
                                         5   Counsel for Proposed Intervenor, Las Vegas Review-Journal, Inc.
                                         6
                                                                           UNITED STATES DISTRICT COURT
                                         7                                      DISTRICT OF NEVADA
                                         8   ZANE M. FLOYD,                                     Case. No.: 3:21-cv-00176-RFB-CLB
                                         9
                                                              Plaintiff,                        LAS VEGAS REVIEW-JOURNAL
                                        10            vs.                                       INC,’S EMERGENCY MOTION
                                                                                                TO INTERVENE
                                        11
                                        12   CHARLES   DANIELS,   DIRECTOR,                     EMERGENCY TREATMENT
                                             NEVADA      DEPARTMENT      OF                     SOUGHT PURSUANT TO LR 7-4
                                        13   CORRECTIONS; ET AL.,
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM




                                                              Defendants.
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15
                                                      Pursuant to Fed. R. Civ. P. 24, Local Rule 7-4, and the other authority detailed
                                        16
                                             herein, the Las Vegas Review-Journal, Inc. (“Review-Journal”) hereby moves to intervene
                                        17
                                             in this case for the limited purpose of seeking the unsealing of the privilege log to be filed in
                                        18
                                             this matter and to seek access to other filings and proceedings. This Motion is supported by
                                        19
                                             the attached memorandum of points and authorities and declaration of counsel, together with
                                        20
                                             any oral argument the Court may require in this matter.
                                        21
                                                      DATED this 7th day of May, 2021.
                                        22
                                        23                             /s/ Margaret A. McLetchie
                                        24                             Margaret A. McLetchie, Nevada Bar No. 10931
                                                                       Alina M. Shell, Nevada Bar No. 11711
                                        25                             MCLETCHIE LAW
                                                                       701 East Bridger Ave., Suite 520
                                        26                             Las Vegas, NV 89101
                                        27                             Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                                                       Email: maggie@nvlitigation.com
                                        28                             Counsel for Proposed Intervenor, Las Vegas Review-Journal, Inc.


                                                                                            1
                                                 Case 3:21-cv-00176-RFB-CLB Document 55 Filed 05/07/21 Page 2 of 6




                                         1
                                                              MEMORANDUM OF POINTS AND AUTHORITIES
                                         2       I.   INTRODUCTION
                                         3             Materials filed in court and court proceedings are presumptively public. The public,
                                         4   including the media, has a First Amendment right of access to court filings and hearings. Part
                                         5   and parcel of the right of access is the inextricably linked right of the public to intervene to
                                         6   seek access. Here, transparency is especially important because the State’s exercise of its
                                         7   power to put people to death is undisputedly a matter of significant public interest. 1
                                         8             In this case, the State is seeking litigate whether information regarding the Nevada
                                         9   Department of Corrections’ (“NDOC”) execution protocol (see, e.g., ECF No. 37 (NDOC’s
                                        10   Motion for Protective Order) should be conducted behind closed doors. On May 6, 2021,
                                        11   during a hearing on Defendants’ Motion for Protective Order, this Court directed NDOC to
                                        12   submit to the Court under seal not just copies of documents and communications it asserts
                                        13   are entitled to protection pursuant to the deliberative process privilege, but also a privilege
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM




                                             log detailing the bases for NODC’s privilege assertions. Without making any specific
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   findings on the record, the Court directed NDOC to submit these documents under seal by
                                        16   not later than Monday, May 10, 2021. Today, by letter to the Court (ECF No. 54), counsel
                                        17   for NDOC requested until Tuesday, May 11, 2021, to do so.
                                        18             As detailed in the attached proposed Motion to Unseal (Exhibit A), the Review-
                                        19   Journal now seeks to intervene in this matter for the limited purposes of unsealing NDOC’s
                                        20   privilege log to ensure that the public has access to non-privileged information pertaining to
                                        21   NDOC’s execution protocols. 2 The Review-Journal also seeks leave to represent the public’s
                                        22
                                        23   1
                                              Wood v. Ryan, 759 F.3d 1076, 1087 (9th Cir. 2014) (“Information concerning execution
                                             protocol is not only of general interest to the public, it is important for consideration by the
                                        24
                                             courts.”)
                                        25
                                             2
                                               As detailed in the Review-Journal’s attached proposed motion to unseal, there is nothing
                                        26   privileged about a privilege log and permitting NDOC to file a privilege log under seal
                                        27   thwarts the public’s clearly established right of access to materials filed in court. Indeed,
                                             sealing a privilege log—which, by definition, is not a secret document as it is shared with the
                                        28   opposing party to facilitate meaningful litigation over what should be withheld—thwarts the
                                             public’s s efforts to fairly evaluate NDOC’s efforts to keep information about how it carries

                                                                                            2
                                              Case 3:21-cv-00176-RFB-CLB Document 55 Filed 05/07/21 Page 3 of 6




                                         1   interest with regard to any other court filings or proceedings NDOC may seek to shield from
                                         2   public view.
                                         3            This Motion to Intervene and the Proposed Motion should be heard on an
                                         4   emergency basis to ensure the Review-Journal has the right to be heard and so its First
                                         5   Amendment rights of access are vindicated.
                                         6    II.   INTERESTS OF PROPOSED INTERVENOR
                                         7          The Review-Journal is a daily newspaper, published in Las Vegas, Nevada, and is the
                                         8   largest circulation daily newspaper in Nevada. The Review-Journal carries on the
                                         9   constitutionally-protected business of reporting the news. Of relevance here, the Review-
                                        10   Journal routinely reports on criminal cases and justice matters in the state of Nevada and has
                                        11   consistently reported on the criminal proceedings against Mr. Floyd since the time of his
                                        12   arrest in 1999 through the present date. The Review-Journal therefore has an interest in
                                        13   access to information regarding the State’s efforts to execute Mr. Floyd. More generally, as
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   the paper of record for Nevada, the Review-Journal has an interest in ensuring the greatest
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   possible public access to information regarding criminal execute people.
                                        16          Recognizing its standing to object to court secrecy, courts have permitted the Review-
                                        17   Journal has intervened in a number of state and federal matters in both state and federal court
                                        18   to ensure that the rights of the media and the public to access court records and proceedings
                                        19   under the First Amendment and the common law are protected. See, e.g., United States v.
                                        20   Bundy (D.Nev. July 1, 2016, No. 2:16-cr-00046-GMN-PAL) 2016 U.S. Dist. LEXIS 86080,
                                        21   at *11 (granting the Las Vegas Review Journal, Battle Born Media, and the Associated Press
                                        22   intervention to challenge a protective order).
                                        23   ///
                                        24   ///
                                        25
                                        26   out executions in the name of the public secret. Moreover, permitting NDOC to submit a
                                        27   privilege log under seal without making particular findings as to why the sealing of a routine
                                             litigation document is necessary is contrary to Ninth Circuit standards governing the sealing
                                        28   of court records.


                                                                                              3
                                              Case 3:21-cv-00176-RFB-CLB Document 55 Filed 05/07/21 Page 4 of 6




                                         1   III.   ARGUMENT
                                         2            A.      Intervention Is Appropriate, and Necessary to Facilitate the Media’s
                                         3            Right to Be Heard on Sealing.
                                         4            The Review-Journal, like any member of the public, has a constitutional right to be
                                         5   heard on the issue of whether the privilege log (and similar documents and related hearings)
                                         6   can be sealed or closed to the public. The United States Supreme Court has held that when a
                                         7   court contemplates excluding the public, including the press, from access to hearings or
                                         8   records in a criminal trial, “[…] representatives of the press and general public ‘must be
                                         9   given an opportunity to be heard on the question of their exclusion.’” Globe Newspaper Co.
                                        10   v. Superior Court, 457 U.S. 596, 609, n. 25 (1982) (citing Gannett Co. v. DePasquale, 443
                                        11   U.S., 368, 401 (Powell, J., concurring)). This means, of course, the media has the right to
                                        12   intervene so it can be heard on sealing records or court proceedings.
                                        13            Thus, courts have recognized that “because the First Amendment implicitly
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   guarantees the right to access criminal trials, motions to intervene are procedurally proper
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   when the public or press seeks to intervene for the limited purpose of accessing a criminal
                                        16   proceeding or court documents.” Stephens Media, LLC v. Eighth Judicial Dist. Court of State
                                        17   ex rel. Cty. of Clark, 125 Nev. 849, 859, 221 P.3d 1240, 1247 (2009) (granting the Review-
                                        18   Journal the right to intervene) (citing In re Associated Press, 162 F.3d 503, 507 (7th Cir.
                                        19   1998); United States v. Brooklier, 685 F.2d 1162, 1168 (9th Cir. 1982); and United States v.
                                        20   Criden, 675 F.2d 550, 559 (3d Cir. 1982)) and cited in Bundy , 2016 U.S. Dist. LEXIS
                                        21   86080, at *7); see also United States v. James, 663 F. Supp. 2d 1018, 1020 (W.D. Wash.
                                        22   2009) (“Domestic press outlets unquestionably have standing to challenge access to court
                                        23   documents.”) (citation omitted). This right of access extends to civil cases as well as criminal
                                        24   cases. See, e.g., Richmond Newspapers, 448 U.S. at 580, n. 17 (“historically both civil and
                                        25   criminal trials have been presumptively open”); N.Y. Civil Liberties Union v. N.Y.C. Transit
                                        26   Auth., 684 F.3d 286, 305 (2d Cir. 2011) (finding a right of access to administrative civil
                                        27   infraction hearings); Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1061 (3d Cir. 1984)
                                        28   (“We hold that the First Amendment does secure a right of access to civil proceedings.”); In


                                                                                            4
                                                 Case 3:21-cv-00176-RFB-CLB Document 55 Filed 05/07/21 Page 5 of 6




                                         1   re Cont’l Ill. Sec. Litig., 732 F.2d 1302, 1308 (7th Cir. 1984) (finding a right of access to
                                         2   litigation committee reports in shareholder derivative suits). 3
                                         3             In addition to recognizing the media’s right to intervene to seek unsealing and
                                         4   access to court proceedings, courts have also recognized the media’s rights to access
                                         5   information about the death penalty. For example, the Ninth Circuit has made clear that the
                                         6   media has a right of access to information regarding lethal injection executions. See, e.g.,
                                         7   California First Amendment Coal. v. Woodford, 299 F.3d 868, 877 (9th Cir. 2002) (holding
                                         8   that the media, on behalf of the public, enjoys a First Amendment right to view executions);
                                         9   Wood v. Ryan, 759 F.3d 1076 (9th Cir. 2014) (finding that a district court abused its discretion
                                        10   in denying a prisoner’s request for a stay of his execution where the prisoner provides
                                        11   evidence that, inter alia, information regarding the methods of execution and qualifications
                                        12   of executioners have historically been open to the public). Indeed, in the Bundy case, despite
                                        13   the fact that the media does not generally have a right to information exchanged between
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   parties, the Court allowed the Review-Journal to intervene to challenge a proposed protective
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   order because “allowing intervention will promote transparency and the integrity of the
                                        16   judicial proceedings in this case.” Bundy, 2016 U.S. Dist. LEXIS 86080, at *7-11.
                                        17             For all these reasons, the Court should grant this Motion to Intervene.
                                        18                      B.    This Court Should Consider this Motion and the Proposed
                                        19                      Motion to Unseal on an Expedited Basis.
                                        20             This Court should consider this Motion and the Proposed Motion to Unseal on an
                                        21   emergency basis pursuant to Local Rule 7-4. As set forth in the attached declaration of
                                        22   counsel, the Court ordered NDOC to submit documents and communications pertaining to
                                        23   its execution protocol and a privilege log under seal by Monday, May 10, 2021. The denial
                                        24
                                             3
                                        25     Although not necessary because the First Amendment gives the Review-Journal the right
                                             to intervene in this instance, Fed. R. Civ. P. 24 also provides for intervention in civil cases
                                        26   and applies in this habeas proceeding. Rule 12 of the Rules Governing Section 2254 Cases
                                        27   in the United States District Courts. (“The Federal Rules of Civil Procedure, to the extent
                                             that they are not inconsistent with any statutory provisions or these rules, may be applied to
                                        28   a proceeding under these rules.”)


                                                                                            5
                                              Case 3:21-cv-00176-RFB-CLB Document 55 Filed 05/07/21 Page 6 of 6




                                         1   of access to the privilege log, a presumptively public record, impinges on the Review-
                                         2   Journal’s First Amendment rights to access to information, and any violation of a First
                                         3   Amendment right is irreparable harm. See, e.g., Courthouse News Serv. v. Planet, 750 F.3d
                                         4   776, 787 (9th Cir. 2014) (refusing to abstain due to the First Amendment harm, including
                                         5   “the risk . . . that the delay that results from abstention will itself chill the exercise of the
                                         6   rights that the plaintiffs seek to protect by suit.”;) Globe Newspaper Co. v. Pokaski, 868 F.2d
                                         7   497, 507 (1st Cir. 1989) (“even a one to two day delay impermissibly burdens the First
                                         8   Amendment”). Courts have specifically recognized the importance of immediate public
                                         9   access to court records. See, e.g., Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,126-
                                        10   27 (2d Cir. 2006) (“Our public access cases and those in other circuits emphasize the
                                        11   importance of immediate access where a right of access is found.”) (emphasis added)
                                        12   (citations omitted)); Grove Fresh Distribs., Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th
                                        13   Cir. 1994) (public access to documents in court’s file “should be immediate and
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   contemporaneous”). Further, as detailed in the attached declaration, the Review-Journal has
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   met the procedural requirements of LR 7-4.
                                        16   IV.    CONCLUSION
                                        17            For the foregoing reasons, the Review-Journal respectfully moves to intervene,
                                        18   including to file the attached Motion to Unseal.
                                        19            DATED this 7th day of May, 2021.
                                        20
                                                                      /s/ Margaret A. McLetchie
                                        21
                                                                      Margaret A. McLetchie, Nevada Bar No. 10931
                                        22                            Alina M. Shell, Nevada Bar No. 11711
                                                                      MCLETCHIE LAW
                                        23                            701 East Bridger Ave., Suite 520
                                                                      Las Vegas, NV 89101
                                        24
                                                                      Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                        25                            Email: maggie@nvlitigation.com
                                                                      Counsel for Proposed Intervenor, Las Vegas Review-Journal, Inc.
                                        26
                                        27
                                        28


                                                                                            6
